     Case 1:17-cr-00548-PAC Document 505 Filed 09/21/21 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA
                                                   S3 17 Cr. 548 (PAC)
          -v-

JOSHUA ADAM SCHULTE,
                     Defendant.




  REPLY MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT'S
            MOTION TO COMPEL DISCOVERY




                                                      Joshua Adam Schulte
                                                           Slave #79471054
                                    Metropolitan Concentration Camp (MCC)
                                                              150 Park Row
                                                             NY, NY 10007
       Case 1:17-cr-00548-PAC Document 505 Filed 09/21/21 Page 2 of 14




                            TABLE OF CONTENTS

I. PRELIMINARY STATEMENT                                                       1
II.    PRODUCTION OF ELECTRONIC DISCOVERY                                      2
  A.    SRVO2 Server                                                           2
  B.    SCO1 Desktop                                                           2
III.   PUBLIC DISCLOSURE NEGATES PRIVILEGE                                     3
  A. Access to publicly disclosed classified information is protected speech
  guaranteed by the First Amendment as there is no longer any legitimate reason
  for prior restraint                                                           3
  B.    Minimal Harm Argument                                                  5
  C.    The government's position is arbitrary and absurd                      6
  D.    Impermissible punishment of free speech and hardship for Mr. Schulte   8
IV.    SCO1 CAN EASILY BE PRODUCED WITHOUT ILLEGAL MATERIALS
       10
V.     CONCLUSION                                                              11




                                        i
       Case 1:17-cr-00548-PAC Document 505 Filed 09/21/21 Page 3 of 14




                     I.     PRELIMINARY STATEMENT

      Mr. Schulte's opening memorandum demonstrated that the government has
yet to produce in discovery the Hyper-V Windows Server QNY_56_SC48_SRVO2
("SRVO2 Server") seized from Mr. Schulte's apartment on March 15, 2017. Mr.
Schulte also demonstrated that this server, the QNY09_SCOl_desktop ("SCO1
Desktop"), and the WikiLeaks Vault 7 publication have yet to be produced in
unclassified discovery. The government argued in its opposition motion that
"[w]hat the Motion to Compel really seeks is to require the [g]overnment to
produce these records in an unclassified setting, arguing that classified records
have lost their classified status by virtue of publication by WikiLeaks and that
child pornography can be removed from hard drives in order to provide the
remainder in unclassified, non-secure form" (Opp.' at 19-20). In fact, to date Mr.
Schulte and his attorneys have never reviewed the "SRVO2 Server," and Mr.
Schulte requests the Court to order the government to produce it or otherwise show
Mr. Schulte's attorneys where this server is in the SCIF. But yes, Mr. Schulte also
requests the production ofpublic classified materials in unclassified format, but not
because they have lost their classification status—they have lost their states-secret
privilege and are now protected speech.




' "Opp." refers to the government's Omnibus Opposition to the Defendant's Pro Se
Motions. "Opening Mem." refers to Mr. Schulte's Opening Motion, Dkt. 475.
                                          1
       Case 1:17-cr-00548-PAC Document 505 Filed 09/21/21 Page 4 of 14




           II.    PRODUCTION OF ELECTRONIC DISCOVERY

      The government does not dispute that SRV02, SC01, and the WikiLeaks
Vault7/Vault8 releases are proper Rule 16 discovery.

      A.     SRVO2 Server

      The government claims that the defendant falsely asserts that the
government never produced SRVO2 in the SCIF. Why would Mr. Schulte file a
motion to compel if he already had the materials requested? Mr. Schulte is always
chained to the floor like a rabid dog in the SCIF, and does not have access to
anything except what his lawyers place in front of him (Schulte Decl. ¶ 1). Mr.
Schulte, to this very day, has never reviewed SRV02. Mr. Schulte's attorneys have
repeatedly told him the server is not in the SCIF. Most recently, on September 10,
2021, his attorneys did another check of the SCIF and told him there was no
SRVO2 server (Schulte Decl. ¶ 2). Thus, we reach an impasse. As the government
does not seem interested in resolving this matter, the Court should compel the
government to work with standby counsel to ascertain whether or not this server
exists at the SCIF, and if not, to notify the Court and promptly produce it.

      B.     SCO1 Desktop

      The government proffers the same argument for SCO1 desktop. Once again,
to this day Mr. Schulte has never seen the SCO1 desktop. He is chained to the floor
like a rabid dog in the SCIF, and does not have access to anything except what his
lawyers place in front of him. Mr. Schulte was specifically told that since the
government asserts the SCO1 Desktop contains child pornography, it cannot be
produced anywhere except in the prosecutor's offices. As such, Mr. Schulte has
never reviewed this critical piece of evidence.


                                          2
       Case 1:17-cr-00548-PAC Document 505 Filed 09/21/21 Page 5 of 14




            III.   PUBLIC DISCLOSURE NEGATES PRIVILEGE

      In addition to the production of the SRVO2 Server, Mr. Schulte additionally
seeks production of this server and the public WikiLeaks disclosures in
unclassified discovery. The government incorrectly states that Mr. Schulte's
argument is that classified materials publicly released must be declassified; no, Mr.
Schulte argues that classified materials publicly released lose any states-secrets-
privilege and must be considered free speech. The critical difference is Mr. Schulte
views the documents' status to be irrelevant; it matters not whether the government
classifies the documents as "SUPER DUPER TOP SECRET" or unclassified, as
once they hit the public domain and are disseminated across the internet, they
immediately become protected speech such that the American people can freely
discuss and access all documents with impunity. Thus, Mr. Schulte seeks to
compel the government to produce public documents that are otherwise accessible
from the internet by literally everyone else in the world in unclassified discovery.

      A.     Access to publicly disclosed classified information is protected
      speech guaranteed by the First Amendment as there is no longer any
      legitimate reason for prior restraint

      Once the government loses control over classified documents that are
published publicly, access and discussion of those documents become protected
speech guaranteed by the First Amendment. "Any system of prior restraints of
expression comes to this Court bearing a heavy presumption against its
constitutionality." Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 70 (1963); see also
Near v. Minnesota, 283 U.S. 697 (1931). The government "thus carries a heavy
burden of showing justification for the imposition of such a restraint."
Organizationfora Better Austin v. Keefe, 402 U.S. 415, 419 (1971).


                                          3
       Case 1:17-cr-00548-PAC Document 505 Filed 09/21/21 Page 6 of 14




      The Supreme Court clearly upheld the First Amendment when the
government sought to enjoin the New York Times and the Washington Post from
publishing the "Pentagon Papers" in New York Times Co. v. United States, 403
U.S. 713 (1971), thereby firmly establishing precedent that published classified
information is protected speech and cannot be enjoined by the government. "To
find that the President has 'inherent power' to halt the publication of news by
resort to the courts would wipe out the First Amendment and destroy the
fundamental liberty and security of the very people the [g]overnment hopes to
make 'secure.' No one can read the history of the adoption of the First Amendment
without being convinced beyond any doubt that it was injunctions like those sought
here that Madison and his collaborators intended to outlaw in this Nation for all
time. The word 'security' is a broad, vague generality whose contours should not
be invoked to abrogate the fundamental law embodied in the First Amendment.
The guarding of military and diplomatic secrets at the expense of informed
representative government provides no real security for our Republic..." Id. at 719
(Black, J., concurring). It would be fallacious to believe that the Supreme Court
upheld the right of the press to publish classified materials it obtained, but
prohibited the very people who read such publications from accessing it.

      And the reason for this is obvious—the government's entire purpose for
prior restraint of classified information is to keep that information secret to
safeguard national security. This is the foundation to the states-secrets-privilege,
and the government has a compelling interest in protecting state secrets. However,
once the government loses control of this information and it is published, the
government can no longer protect this information and the states-secrets-privilege
ceases to exist. Anyone with internet access can then review this information, and
therefore, it morphs into protected speech.

                                           4
        Case 1:17-cr-00548-PAC Document 505 Filed 09/21/21 Page 7 of 14




       The government's only response to this argument is to change the argument
 so that they can defeat it. The government's reliance on Wilson v. Central
Intelligence Agency, 586 F.3d 171 (2d Cir. 2009) is inapposite and ridiculous. In
 Wilson, the Second Circuit found that Valerie Plame could not use her own
unauthorized disclosure of classified information as a reason to publish that same
information due to her signed Secrecy Agreement. Mr. Schulte does not seek to
publish anything, and regardless, his Secrecy Agreement with the CIA would not
preclude him from republishing the classified files on server SRVO2 that were
 disclosed by Edward Snowden from the NSA.

       Mr. Schulte's argument is not Wilson's argument that the CIA's prevention
 of Mrs. Wilson from publishing classified information is unlawful prior restraint.
Mr. Schulte's argument is that restricting Mr. Schulte's access to publicly
 disclosed documents on the internet is unlawful prior restraint. Mr. Schulte can call
his mother and ask her to print and mail him the very documents the government
 seeks to restrict Mr. Schulte from accessing. This is beyond absurd.

       B.     Minimal Harm Argument

       By restricting access to the classified materials, the government literally
 achieves and gains nothing. These documents are public. Anyone can access them.
 Therefore, the government's argument for prohibiting the production of public
 classified information is moot—the information is already public and no longer
 controlled by the government. What possible harm could result from the
 government giving Mr. Schulte open access to the same documents that literally
 every person in the world can access? By restricting Mr. Schulte's access to the
 SCIF, he is the only person in the entire country with such restricted access—the
remainder of the United States and world population need only type a URL into a
 web browser and view these documents.
                                           5
       Case 1:17-cr-00548-PAC Document 505 Filed 09/21/21 Page 8 of 14




      "In sum, information related to the national defense typically cannot qualify
as such if it is in the public domain; it must be closely held by the government."
United States v. Rosen, 445 F. Supp. 2d 602 (E.D. V.A. 2006). Since the
government's production of public classified documents to Mr. Schulte cannot
possibly harm national security, there is literally no harm in doing so.

       C.    The government's position is arbitrary and absurd

       The government's position to restrict Mr. Schulte's access to public internet
documents is both arbitrary and absurd. As to arbitrariness, the government does
not actually compel any other defendant to review their discovery in this manner.
If the government universally applied its position that public classified information
contaminates and prevents the production of proper Rule 16 discovery, then every
person who has ever visited a website with any publicly disseminated classified
information would be unable to access their discovery outside a SCIF. This
includes journalists, blogs, and mainstream newspapers like the New York Times
and the Washington Post, as well as articles that discuss the content of the publicly
disclosed information. Defendants accused of drug crimes, tax crimes, or even
misdemeanors would be unable to access their discovery. Furthermore, these
defendants would be forced to retain or otherwise be appointed attorneys with a
security clearance. This would encumber criminal defendants and delay criminal
proceedings unnecessarily—since the information the government purports to
protect is publicly accessible. This position is absurd and indefensible.

      For example, while Mr. Schulte was incarcerated at the MCC, other inmates
showed him previously classified documents produced in their unclassified
discovery (also without any protective order). Inmates accused of Hobbs Act
robbery, money laundering, and wire fraud all had classified information from the


                                          6
       Case 1:17-cr-00548-PAC Document 505 Filed 09/21/21 Page 9 of 14




internet in their discovery. Did the government classify their forensic images,
produce them only in classified discovery, and force them to review that discovery
at the SCIF? Did the government require their attorneys to possess a security
clearance to review the "classified" public documents? Of course not. Their cases
did not involve classified information, and it would be quite a hassle for the
government to enforce this position upon them. Thus, the government's ever-
shifting position as to the treatment of publicly disclosed classified information is
arbitrary as in Mr. Schulte's case the government severely restricts access, but in
all other cases the government could not care less.

      The government's position is also absurd. As to the SRVO2 Server, the
government found 9 Snowden documents in a backup of a laptop that Mr. Schulte
used at a CIA-sponsored training of SANS 610: Reverse Engineering Malware.
This has literally nothing to do with Mr. Schulte's alleged involvement in the
Vault7 release nor did the government even use this information at trial. The
documents appear in web browser cache, and were not directly saved.
Additionally, it is unclear whether or not the review of those files was a direct
result of the public SANS 610 class regarding reverse engineering malware, or
whether the CIA simply did not clean the laptop before providing it to Mr. Schulte.

      Moreover, those 9 documents are still on the internet, and have been since
The Guardian published them in 2013—nearly a decade ago. Mr. Schulte can call
his mother and ask her to print these documents and mail them to him in his torture
cage at the MCC. This Court can go online and review these documents. If Mr.
Schulte were granted the presumption of innocence he could also access these
documents from the internet. Yet, the government refuses to produce a massive
server with at least 5,497,558,138,880 bytes of critical defense documents because
these same 9 PUBLICLY ACCESSIBLE files exist on that server. This is absurd.

                                          7
      Case 1:17-cr-00548-PAC Document 505 Filed 09/21/21 Page 10 of 14




      D.     Impermissible punishment of free speech and hardship for Mr.
      Schulte

      As an initial matter, the imposition of severe restrictions on discovery results
in the impermissible punishment of free speech in violation of the First
Amendment. Mr. Schulte is imposed sanctions, not because he violated any law,
but because he dared to listen to the free press. "Secrecy in government is
fundamentally anti-democratic, perpetuating bureaucratic errors. Open debate and
discussion of public issues are vital to our national health. On public questions
there should be 'uninhibited, robust, and wide-open' debate." New York Times Co.
v. United States, 403 U.S. at 724 (quoting New York Times Co. v. Sullivan, 376 US
254, 269-70) (Douglas, J. dissenting). By punishing Mr. Schulte for interest in
open debate and discussing public issues vital to the nation's health, the
government violates the First Amendment. Indeed, such open hostility to the free
press may well dissuade people from engaging in free speech for fear that, should
the government falsely condemn them of a crime, they will be severely restricted
in how and where they can review their discovery and defend themselves.

      The end result of the government's restriction of publicly disclosed
classified information achieves only hardship for Mr. Schulte and gains nothing for
the government but this hardship. Due to the government's absurd position, Mr.
Schulte has never reviewed the SRVO2 Server. If the government simply produced
this server in unclassified discovery four years ago, Mr. Schulte might have had
something closer to a fair trial. Instead, Mr. Schulte faced a trial in which he never
reviewed all the critical discovery in his case. Introduction of files from the SRVO2
Server would have negated the government's entire attack of Mr. Schulte's home
devices and their false claims that he was somehow contacting and transferring
data to WikiLeaks.

                                          8
      Case 1:17-cr-00548-PAC Document 505 Filed 09/21/21 Page 11 of 14




      Finally, this arduous restriction will force Mr. Schulte to spend countless
hours at the SCIF reviewing unclassified documents. He will have to forego the
time spent reviewing classified documents, and instead, literally waste SCIF time.
Mr. Schulte will not be ready for trial any time soon, and will be forced to request
additional days of SCIF access.




                                          9
       Case 1:17-cr-00548-PAC Document 505 Filed 09/21/21 Page 12 of 14




      IV.    SCO1 CAN EASILY BE PRODUCED WITHOUT ILLEGAL
                                      MATERIALS

       The government claims that "it is impossible to ensure the deletion of all
classified and contraband records from the devices without a complete review of
all of the data, including deleted files and slack space." This is an interesting
argument since the government already executed a general warrant and literally
reviewed every single byte of data from Mr. Schulte's computers. If there were
classified or otherwise illicit files, they surely would have found them and charged
Mr. Schulte with a crime. Thus, while the government has exhausted its search of
Mr. Schulte's devices scouring it for anything it could possibly find to prosecute
Mr. Schulte, it simultaneously claims it does not have the "resources" to create a
forensic image without the illicit materials it found. Even assuming that there exist
files the government did not find, which is highly unlikely especially considering
the extent the government must have searched in order to find the 9 Snowden
documents from the web browser cache of a laptop backup in the backup drive,
that is the government's sole responsibility. Can the government hold a suspect's
computer where it found no illegal materials based on this same logic—that
perhaps there are illicit files the government cannot find? Of course not. It is the
government's duty to properly review the forensics, conduct an investigation, and
identify any and all illicit items.

       SCO1 contains approximately 303,576 files and 2,000,370,000,000 bytes
(—'2TiB). The government has identified a single file, a virtual machine, that
allegedly contains child pornography. The remaining 303,575 files are untainted by
this virtual machine. The government can easily produce to Mr. Schulte a forensic
image without this single file. Or, at the very least, the government should simply
copy all untainted files for Mr. Schulte's review.

                                          10
      Case 1:17-cr-00548-PAC Document 505 Filed 09/21/21 Page 13 of 14




                              V.    CONCLUSION

      The Court should compel the government to produce SRV02, the WikiLeaks
Vault 7 Publication, and SCO1 to the defendant so he can properly review
discovery and prepare for his second upcoming trial. The government can easily
provide SRVO2 and the Vault 7 Publication since the information it purports to
protect is already on the Internet and public knowledge; and the government can
easily replicate SCO1 without the offending material. These three electronic
productions are essential to Mr. Schulte's defense and would unfairly prejudice
him if he were unable to review these documents.




Dated: New York, New York
       September 13, 2021




                                                           Respectfully submitted,

                                                           Joshua Adam Schulte
                                                                Slave #79471054
                                         Metropolitan Concentration Camp (MCC)
                                                                   150 Park Row
                                                                  NY, NY 10007




                                        11
       Case 1:17-cr-00548-PAC Document 505 Filed 09/21/21 Page 14 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA
                                                           S3 17 Cr. 548 (PAC)
             -v-

JOSHUA ADAM SCHULTE,
                          Defendant.



     DECLARATION OF JOSHUA ADAM SCHULTE IN SUPPORT OF
         DEFENDANT'S MOTION TO COMPEL DISCOVERY

       Joshua Adam Schulte declares under penalty of perjury:

   1. Ever sinceIhave used the Court SCIF on the 9th floor,Ihave always been
       chained to the floor; my attorneys would bring me materials to review.
      During this time, my attorneys have never brought me either SRVO2 or
       SC01. My attorneys informed me that these materials were never produced
       to us from the government, despite multiple requests for them to do so. I
      have never seen the forensic images or reviewed any content from these two
       devices.
   2. After consulting with standby counsel on Friday, September 10, 2021, they
       conducted another full sweep of all the filing cabinets, concealed containers,
       and other locations within the SCIF—searching once again for SRVO2 and
       SCO1. They did not find either.

Ideclare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York
        September 13, 2021                                 Joshua Adam Schulte
